¶1
Madsen, J.
Greg Amunrud challenges a decision by the Court of Appeals affirming an order from the Department of Social and Health Services (DSHS) suspending his commercial driver’s license for failing to pay child support for his son. He claims that he was denied procedural due process prior to the suspension because he was not given a “meaningful” hearing. He also claims that he has a fundamental economic right to pursue an occupation as a taxi driver and that suspension of his commercial driver’s license under RCW 74.20A.320 does not survive strict scrutiny, contravening substantive due process.
¶2 We hold that Amunrud was given a meaningful opportunity to be heard prior to and postsuspension of his commercial driver’s license consistent with procedural due process. Further, consistent with long-standing law, we apply a rational basis test and hold that the enforcement of child support obligations is a legitimate state interest and RCW 74.20A.320 is rationally related to that interest. We affirm the Court of Appeals, finding that Amunrud received due process consistent with the federal and state constitutions.
FACTS
¶3 In 1996, the United States Congress enacted Title III of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (PRWORA), 42 U.S.C. § 1305, which imposed greater federal oversight over the states’ participation in the Child Support Enforcement Act, 42 U.S.C. *212§§ 651-669. While states are not required to participate in the Child Support Enforcement Program, in order for a state to receive the federal block grant under the Temporary Assistance to Needy Families Program and federal money to assist in collecting child support under PRWORA, the state must operate a child support enforcement program that meets federal requirements. See Kansas v. United States, 214 F.3d 1196, 1197 (10th Cir.), cert. denied, 531 U.S. 1035 (2000). A state “shall have in effect all of the laws to improve child support enforcement effectiveness which are referred to in [42 U.S.C. § 666].” 42 U.S.C. § 654(20)(A). Under 42 U.S.C. § 666(a)(16), a state must establish procedures under which it would have the “authority to withhold or suspend, or to restrict the use of driver’s licenses, professional and occupational licenses, and recreational and sporting licenses of individuals owing overdue support or failing, after receiving appropriate notice, to comply with subpoenas or warrants relating to paternity or child support proceedings.”
¶4 In 1997, the Washington State Legislature established a program by which certain licenses may be suspended if a responsible parent is six months or more in arrears on child support payments. Laws of 1997, ch. 58, § 801. RCW 74.20A.320 allows DSHS to serve on a responsible parent the department’s intent to seek revocation of a license of the parent. A parent may request a hearing to contest the issue of compliance with the child support order, but the issues in the adjudicative proceeding are limited to whether the parent is required to pay child support and whether the parent is in compliance with that order. RCW 74.20A.320(2)(a). “[I]f the parent agrees to make timely payments of current support and agrees to a reasonable payment schedule for the payment of the arrears,” the department will stay the action to certify the parent to the Department of Licensing. RCW 74.20A.320(2)(e). The Division of Child Support (DCS) must take into account the financial situation of the parent and the needs of the children when setting the repayment amount. WAC 388-*213-14A-4520(4). Furthermore, RCW 74.20A.320 does not prohibit the “parent from filing a motion to modify support with the court or from requesting the department to amend a support obligation established by an administrative decision!, and i]f there is a reasonable likelihood that a pending motion or request will significantly change the amount of the child support obligation, the department or the court may stay action to certify the responsible parent to the department of licensing.” RCW 74.20A.320(11).
¶5 In conjunction with a paternity action filed in November 1997, Amunrud was ordered to pay $350 per month in child support for his son. Initially, Amunrud paid $150 per month, but in January 1998, he began to pay only $75 per month and also made occasional payments of $50 or $100 per month. He was cited for contempt several times for failing to pay child support.
¶6 In 2002, with assistance from the prosecutor’s office, Amunrud petitioned the court for a modification of child support. Rather than reducing the child support obligation, the court ordered Amunrud to pay $421 per month (the standard calculation). The order of child support notified Amunrud that his privilege to maintain a driver’s license or a license to engage in a profession may be suspended under chapter 74.20A RCW if he failed to comply with the order. Amunrud did not appeal the support order, and he has not sought to modify it.
¶7 By April 2002, Amunrud was $16,255 in arrears on his child support payments. On April 9, 2002, the DCS sent Amunrud a notice of noncompliance and intent to suspend licenses. Certified Appeal Board R., Ex. 3, at 34. Amunrud requested a hearing, which was held on June 18, 2002. In upholding the department’s decision to suspend Amunrud’s license, the administrative law judge (ALJ) found that Amunrud was the noncustodial parent named in the court orders requiring him to pay child support and that he was at least six months in arrears under each of the orders.
¶8 Amunrud appealed the initial suspension order, arguing that the ALJ’s decision violated his rights to equal *214protection and due process by depriving him of his means to make a living by driving a taxi.1
¶9 The DSHS Board of Appeals affirmed the ALJ’s decision, finding no irregularities in the proceedings affecting the fairness of the hearing. The Board of Appeals did not address Amunrud’s arguments regarding validity of the underlying superior court order for child support, opining that it did not have the authority to do so. Amunrud’s request for reconsideration was denied. On appeal, the King County Superior Court affirmed the decision of the Board of Appeals.
¶10 The Court of Appeals affirmed the decision of the superior court. Amunrud v. Dep’t of Soc. & Health Servs., 124 Wn. App. 884, 103 P.3d 257 (2004). First, the court held that RCW 74.20A.320 does not violate Amunrud’s right to substantive due process under the rational basis test. The court specifically noted that license suspension, or threat of license suspension, had proved an effective child support enforcement tool, resulting in over $48.5 million in voluntary payments from October 2001 to September 2003. Id. at 890, ¶ 10. Second, the court found that Amunrud’s right to procedural due process was not violated because Amunrud was provided an administrative hearing and was able to challenge the underlying amount of support through modification.
ANALYSIS
¶11 Amunrud challenges DSHS’s order suspending his commercial driver’s license for failing to pay child support pursuant to RCW 74.20A.320 on two bases: he claims that he was denied a meaningful opportunity to challenge the suspension in violation of his right to procedural due *215process, and he contends that the statute upon which the suspension rests violates substantive due process because it impinges on his fundamental right to pursue a profession or occupation.
¶12 Constitutional challenges are questions of law subject to de novo review. City of Redmond v. Moore, 151 Wn.2d 664, 668, 91 P.3d 875 (2004). This court shall grant relief from an agency order if we determine that “[t]he order, or the statute or rule on which the order is based, is in violation of constitutional provisions on its face or as applied.” RCW 34.05.570(3)(a). Statutes are presumed to be constitutional, and the burden to show unconstitutionality is on the challenger. In re Marriage of Johnson, 96 Wn.2d 255, 258, 634 P.2d 877 (1981). “A party challenging a statute’s constitutionality bears the heavy burden of establishing its unconstitutionality.” Larson v. Seattle Popular Monorail Auth., 156 Wn.2d 752, 757, ¶ 9, 131 P.3d 892 (2006) (citing Amalgamated Transit Union Local 587 v. State, 142 Wn.2d 183, 205, 11 P.3d 762, 27 P.3d 608 (2000); Hemphill v. Tax Comm’n, 65 Wn.2d 889, 891, 400 P.2d 297 (1965)); Aetna Life Ins. Co. v. Wash. Life & Disability Ins. Guar. Ass’n, 83 Wn.2d 523, 528-29, 520 P.2d 162 (1974). This standard is met if argument and research show that there is no reasonable doubt that the statute violates the constitution. Larson, 156 Wn.2d at 757, ¶ 9 (citing Amalgamated Transit, 142 Wn.2d at 205); Johnson, 96 Wn.2d at 258; Aetna, 83 Wn.2d at 528-29; Clark v. Dwyer, 56 Wn.2d 425, 431, 353 P.2d 941 (1960). See also Parrish v. W. Coast Hotel Co., 185 Wash. 581, 597, 55 P.2d 1083 (1936) (statute must be unconstitutional “beyond question”), aff’d, 300 U.S. 379, 57 S. Ct. 578, 81 L. Ed. 703 (1937); Nebbia v. New York, 291 U.S. 502, 537-38, 54 S. Ct. 505, 78 L. Ed. 940 (1934) (every possible presumption is in favor of a statute’s validity, and although a court may hold views inconsistent with the wisdom of a law, it may not be annulled unless “palpably” in excess of legislative power).
*216Procedural Due Process
¶[13 We first address Amunrud’s procedural due process claim. The United States Constitution guarantees that federal and state governments will not deprive an individual of “life, liberty, or property, without due process of law.” U.S. Const. amends. V & XIV, § l.2 The due process clause of the Fourteenth Amendment confers both procedural and substantive protections. Albright v. Oliver, 510 U.S. 266, 114 S. Ct. 807, 127 L. Ed. 2d 114 (1994). When a state seeks to deprive a person of a protected interest, procedural due process requires that an individual receive notice of the deprivation and an opportunity to be heard to guard against erroneous deprivation. Mathews v. Eldridge, 424 U.S. 319, 348, 96 S. Ct. 893, 47 L. Ed. 2d 18 (1976). The opportunity to be heard must be “ ‘at a meaningful time and in a meaningful manner,’ ” appropriate to the case. Id. at 333 (quoting Armstrong v. Manzo, 380 U.S. 545, 552, 85 S. Ct. 1187, 14 L. Ed. 2d 62 (1965)). It is well settled that driver’s licenses are property interests protected by procedural due process. Moore, 151 Wn.2d at 670; Mackey v. Montrym, 443 U.S. 1, 10, 99 S. Ct. 2612, 61 L. Ed. 2d 321 (1979) (suspension of a driver’s license implicates a “protectible property interest”; finding that due process did not require a hearing prior to suspension of a driver’s license for refusing to take a breath analysis test); Dixon v. Love, 431 U.S. 105, 112-16, 97 S. Ct. 1723, 52 L. Ed. 2d 172 (1977) (suspension of issued driver’s licenses protected by due process; finding that due process did not require a hearing prior to suspension for repeated convictions of traffic offenses); Bell v. Burson, 402 U.S. 535, 539, 91 S. Ct. 1586, 29 L. Ed. 2d 90 (1971) (explaining that “[o]nce [driver’s] licenses are issued, . . . their continued possession *217may become essential in the pursuit of a livelihood” and thus “are not to be taken away without that procedural due process required by the Fourteenth Amendment”; finding that due process required a hearing prior to suspension of driver’s license).
¶14 Principally relying on this court’s decision in Moore, 151 Wn.2d 664, Amunrud argues that his right to procedural due process was violated because he was not afforded a “meaningful” hearing prior to his license being suspended. Specifically, Amunrud maintains that his hearing in front of the ALJ was not meaningful because Amunrud was not given an opportunity to show the reasons for the inability to pay the arrearages that might negate the necessity for his license revocation.
¶15 In Moore, this court examined a procedural due process challenge to former RCW 46.20.289 (2002), which provided for mandatory license suspension for failing to respond to a notice of traffic infraction, and former RCW 46.20.324(1) (1965), which denied an administrative hearing when the license suspension or revocation was mandatory. As this court held, a license suspension or revocation violates due process, absent the opportunity to be heard “ ‘at a meaningful time and in a meaningful manner.’ ” Moore, 151 Wn.2d at 670 (quoting Mathews, 424 U.S. at 333).
¶16 In determining whether the procedures under former RCW 46.20.289 and .324(1) were adequate to protect the due process interest at stake, we employed the Mathews balancing test. First, we found the private interest in a driver’s license is substantial because such a deprivation can severely affect the person’s ability to earn a living. Moore, 151 Wn.2d at 670. Additionally, the duration of the deprivation could be extensive because the person is not guaranteed a prompt hearing to contest the suspension or revocation under the statute. Second, because the license suspension or revocation was automatic, there was a possibility that error in a conviction record could result in the revocation of the license of an innocent motorist. Id. at 672. *218The right to due process requires the opportunity for a meaningful administrative hearing prior to revocation of the driver’s license. Id. We found it particularly persuasive that there was no postdeprivation right to appeal from the suspension, and even if there was a hearing to correct the error, there is no provision allowing for a stay of the suspension or revocation pending the outcome of the hearing. Id. at 673.
 ¶17 Amunrud’s reliance on Moore is misplaced. Unlike former RCW 46.20.289 and .324(1), RCW 74.20A-.320 provides a person with the opportunity for an administrative hearing in order to challenge the driver’s license suspension. Additionally, unlike the statutes at issue in Moore, Amunrud has a right to appeal the license suspension. The procedures set forth in RCW 74.20A.320 also allow for a stay of the suspension pending the outcome of the hearing and for up to six months pending the outcome of a child support modification hearing under WAC 388--14A-4515. Finally, Amunrud could obtain a release of his driver’s license suspension from DCS by signing a repayment agreement under WAC 388-14A-4520. See WAC 388--14A-4525.
¶18 As to Amunrud’s final contention that the board did not consider his unusual circumstances and, thus, he was denied “meaningful” review, his argument is without merit. First, Amunrud could have appealed the March 29, 2002, order that raised his child support payment to $421 per month. Second, Amunrud could again file a motion to modify support with the court. Amunrud was $16,255 in arrears on his child support payments and was made aware that failure to make payments could result in the suspension of his driver’s license. Because Amunrud was given an opportunity to be heard at a meaningful time and in a meaningful manner, his right to procedural due process was not violated.
Substantive Due Process
¶19 We turn next to Amunrud’s substantive due process claim. Substantive due process protects against arbitrary *219and capricious government action even when the decision to take action is pursuant to constitutionally adequate procedures. Halverson v. Skagit County, 42 F.3d 1257, 1261 (9th Cir. 1994).
¶20 To determine the level of review to be applied in a due process challenge to state action, we begin with the nature of the right involved. It is well established that, once issued, professional and motor vehicle licenses create interests requiring due process protection. See, e.g., Barry v. Barchi, 443 U.S. 55, 64 n.11, 99 S. Ct. 2642, 61 L. Ed. 2d 365 (1979) (licenses issued to horse trainers were protected by due process and equal protection because “state law has engendered a clear expectation of continued enjoyment of a license absent proof of culpable conduct by the trainer”); Bell, 402 U.S. at 539 (procedural due process protection). Likewise, the United States Supreme Court has held that pursuit of an occupation or profession is a liberty interest protected by the due process clause. Conn v. Gabbert, 526 U.S. 286, 291-92, 119 S. Ct. 1292, 143 L. Ed. 2d 399 (1999) (the “Fourteenth Amendment’s Due Process Clause includes some generalized due process right to choose one’s field of private employment”); Bd. of Regents of State Colls. v. Roth, 408 U.S. 564, 572, 92 S. Ct. 2701, 33 L. Ed. 2d 548 (1972). See also Dittman v. California, 191 F.3d 1020, 1029 (9th Cir. 1999) (the pursuit of profession or occupation is a protected liberty interest that extends across a broad range of lawful occupations), cert. denied, 530 U.S. 1261 (2000); Cornwell v. Cal. Bd. of Barbering & Cosmetology, 962 F. Supp. 1260, 1271 (S.D. Cal. 1997) (“ ‘[t]he right to hold specific private employment and to follow a chosen profession free from unreasonable governmental interference comes within the “liberty” and “property” concepts’ ” of the federal constitution (quoting Greene v. McElroy, 360 U.S. 474, 492, 79 S. Ct. 1400, 3 L. Ed. 2d 1377 (1959))).
¶21 Addressing first his substantive due process claim, Amunrud contends that the right to obtain a driver’s license and to earn a living is a fundamental right under the *220Fourteenth Amendment to the United States Constitution and that the statute authorizing DSHS to suspend his license is subject to strict scrutiny. He claims that the revocation of his commercial driver’s license denied him the right to earn a living as a taxi driver, his occupation for over 20 years.3
¶22 State interference with a fundamental right is subject to strict scrutiny. In re Parentage of C.A.M.A., 154 Wn.2d 52, 57, ¶ 10, 109 P.3d 405 (2005). Strict scrutiny requires that the infringement is narrowly tailored to serve a compelling state interest. Washington v. Glucksberg, 521 U.S. 702, 721, 117 S. Ct. 2258, 117 S. Ct. 2302, 138 L. Ed. 2d 772 (1997). The United States Supreme Court has recognized certain liberty interests protected by the due process clause but not explicitly enumerated in the Bill of Rights. However, neither this court nor the United States Supreme Court has characterized the right to pursue a particular profession as a fundamental right. Instead, courts have repeatedly held that the right to employment is a protected interest subject to rational basis review. As mentioned above, the United States Supreme Court recently explained that
[t]he liberty component of the Fourteenth Amendment’s Due Process Clause includes some generalized due process right to choose one’s field of private employment, but a right which is nevertheless subject to reasonable government regulation.
Conn, 526 U.S. at 291-92 (emphasis added). And the United States Supreme Court has made clear that “rational basis review” is the appropriate standard for reviewing such government licensing regulations. Barry, 443 U.S. at 61-62, 67-68 (applying “rational basis” test in the equal protection context and upholding the regulation because the plaintiff did not establish that “ ‘the legislative facts on which the classification is apparently based could not reasonably be *221conceived to be true by the governmental decisionmaker’ ” (quoting Vance v. Bradley, 440 U.S. 93, 111, 99 S. Ct. 939, 59 L. Ed. 2d 171 (1979))). See also Medeiros v. Vincent, 431 F.3d 25, 29 n.3 (1st Cir. 2005) (explaining that it is “well settled” that there is no fundamental right to pursue a livelihood or occupation and “that legislation or regulation impinging upon such a right therefore is subject only to ‘rational basis’ review, rather than ‘strict scrutiny ”); Cornwell, 962 F. Supp. at 1271-72 (substantive due process challenges to regulations of occupations are “subjected to rational basis review,” and “[t]he regulation may only be struck down if there is no rational connection between the challenged statute and a legitimate government objective”); Mass. Bd. of Ret. v. Murgia, 427 U.S. 307, 313-14, 96 S. Ct. 2562, 49 L. Ed. 2d 520 (1976) (no fundamental right to government employment and applying rational basis review to restrictions on government employment); Schware v. Bd. of Bar Examr’s, 353 U.S. 232, 238, 77 S. Ct. 752, 1 L. Ed. 2d 796 (1957) (no fundamental right to practice law); Nebbia, 291 U.S. at 527-28 (the right to work in a particular profession or trade is a protected right and subject to rational regulation); Dittman, 191 F.3d at 1031 (applying rational basis review to requirements for acupuncture license); Meyers v. Newport Consol. Joint Sch. Dist. No. 56-415, 31 Wn. App. 145, 639 P.2d 853 (1982) (holding that the right to employment is not fundamental and applying rational basis review); In re Revocation of License to Practice Med. & Surgery of Kindschi, 52 Wn.2d 8, 319 P.2d 824 (1958) (applying rational basis review to license revocation).
f23 Other states have ruled in accord. See, e.g., In re Revocation of License of Polk, 90 N.J. 550, 564, 570, 449 A.2d 7 (1982) (while a professional license embraces a substantial individual interest which deserves protection, “it cannot be equated with a fundamental right,” (emphasis added) requiring only compelling state interests for justification; such licenses are “ ‘always subject to reasonable regulation in the public interest’ ” (quoting B. Jeselshon, *222Inc. v. Atlantic City, 70 N.J. 238, 242, 358 A.2d 797 (1976))); Petition of Grimm, 138 N.H. 42, 50, 635 A.2d 456 (1993) C‘[t]he right to work in one’s occupation has never been placed on equal footing with fundamental personal rights”; applying rational basis review for equal protection challenge to regulation affecting the licensing of medical doctors). Thus, while it is clear that pursuing a lawful private profession or occupation is a protected right under the state and federal constitutions, it is equally clear that such right is not a fundamental right, requiring heightened judicial scrutiny.4
¶24 When state action does not affect a fundamental right, the proper standard of review is rational basis. John E. Nowak & Ronald D. Rotunda, Constitutional Law § 11.4, at 370; § 14.4, at 601 (4th ed. 1991); Glucksberg, 521 U.S. at 728. Under this test, the challenged law must be rationally related to a legitimate state interest. Id.; Seeley v. State, 132 Wn.2d 776, 795, 940 P.2d 604 (1997); In re Pers. Restraint of Metcalf, 92 Wn. App. 165, 963 P.2d 911 (1998), cert. denied, 527 U.S. 1041 (1999). In determining whether a rational relationship exists, a court may assume the existence of any necessary state of facts which it can reasonably conceive in determining whether a rational relationship exists between the challenged law and a legitimate state interest. Heller v. Doe, 509 U.S. 312, 320, 113 S. Ct. 2637, 125 L. Ed. 2d 257 (1993); see Seeley, 132 Wn.2d at 795; Glucksberg, 521 U.S. 702. Because the right to pursue a trade or profession is a protected right but not a fundamental right, we apply a rational basis test.
¶25 Amunrud argues, though, that even if this court concludes that only a rational basis is required to justify a professional license suspension, there is “no rational or reasonable connection between the alleged increase of child *223support collections by revoking his professional driver’s license and greater child support collections by using such a threat.” Pet. of Greg Amunrud for Review at 12. We disagree.
¶26 The explicit legislative purpose in enacting RCW 74.20A.320 was to create a strong incentive for those owing child support to make timely payments. See Laws of 1997, ch. 58, § 801. It is axiomatic that the enforcement of child support is a legitimate state interest. See Johnson, 96 Wn.2d at 262 (“[p]ublic enforcement of child support is a recognized governmental function”; “[a]s early as 1854, territorial courts were required to ‘make provision for the guardianship, custody and support and education of the minor children . . . ’ upon divorce” (quoting Laws of 1854, 1st Sess., § 8, at 407)); State v. Wood, 89 Wn.2d 97, 102, 569 P.2d 1148 (1977) (the primary obligation for support of a child falls on his or her parents rather than on the taxpayers of this state, and the State has a compelling interest in assuring parents’ compliance; a court’s “greatest concern is the welfare of the child and the protection of the child’s fundamental right to support”), overruled on other grounds by Sw. Wash. Chapter, Nat’l Elec. Contractors Ass’n v. Pierce County, 100 Wn.2d 109, 667 P.2d 1092 (1983); see also In re Custody of Shields, 157 Wn.2d 126, 144, 136 P.3d 117 (2006) (the State has a compelling interest in protecting children’s welfare); In re Parentage of J.M.K., 155 Wn.2d 374, 389, ¶ 27, 394 n.8, 119 P.3d 840 (2005) (long-standing rule in Washington that parents have a duty to support their children, and the State has a compelling interest in safeguarding the constitutional rights of a child and protecting the interests of its taxpayers).
¶27 The rational basis test is the most relaxed form of judicial scrutiny. State v. Shawn P., 122 Wn.2d 553, 859 P.2d 1220 (1993). In Kindschi, this court held the State’s grant of license to engage in a trade or occupation may be conditioned by the State as long as there is a rational connection between the condition and the occupation. Kindschi, 52 Wn.2d at 11. In that case the court found a rational connection between income tax fraud *224and fitness to practice medicine. Thus, the court held that the legislature properly provided for license revocation as a consequence for fraudulent conduct. Id. at 12.
¶28 Here, the condition attached to Amunrud’s commercial license, which he needs in order to pursue his occupation as a taxi driver, is compliance with a lawful court order of child support. It is reasonable for the legislature to believe that Washington’s license suspension scheme will provide a powerful incentive to those in arrears in their child support payments to come into compliance. Moreover, the legislature has concluded that if an individual wishes to continue to receive the financial benefit that flows from possessing a professional license granted by the State, that individual must not be permitted to burden the State by shifting the financial obligation to support his or her children to the State. In light of these considerations, we conclude that there is a rational relationship between professional license suspension and the State’s interest in enforcing child support orders.
¶29 Other courts considering this question have reached a similar conclusion. See State v. Beans, 965 P.2d 725 (Alaska 1998) (license suspension is particularly effective against child support obligors and is rationally related to legitimate state interest); Tolces v. Trask, 76 Cal. App. 4th 285, 90 Cal. Rptr. 2d 294 (1999) (license suspension is rational means of achieving the State’s interest in enforcing child support orders); State v. Leuvoy, 2004-Ohio-2232, appeal denied, 103 Ohio St. 3d 1428 (same; no substantive due process violation); Thompson v. Ellenbecker, 935 F. Supp. 1037 (D.S.D. 1995) (no substantive due process violation because rational reasons support restriction on child support obligors’ driver’s licenses for nonpayment of child support).
¶30 Amunrud argues, though, that the law is irrational because the suspension of his commercial driver’s license here is unrelated to his driving abilities. He contends that there is no evidence he is an unsafe driver. Absent such evidence, he argues, the suspension of his commercial *225driver’s license lacks a rational connection to a legitimate state interest.
¶31 As explained above, RCW 74.20A.320, under which Amunrud’s commercial license was suspended, promotes the State’s interest in encouraging legally responsible persons to financially support their children. The statute is not concerned with safe driving, as is obvious from its application to professional and occupational licenses other than commercial driver’s licenses. Thus, whether Amunrud is a safe driver is irrelevant. Accordingly, for the reasons discussed above, we hold that RCW 74.20A.320 is rationally related to a legitimate state interest and is thus consistent with substantive due process.
¶32 Notwithstanding the above, the dissent claims that RCW 74.20A.320 violates substantive due process protections of the federal and state constitutions. The dissent is mistaken. First, the dissent claims that Amunrud has a fundamental right to pursue an occupation that is subject to strict scrutiny by the courts. Dissent at 235-36. However, the laundry list of cases cited by the dissent as support for that proposition, most of which we cite above, does not support the proposition. The dissent fails to explain the context and reasoning of much of its cited authority, which carefully points out that while the right to pursue a lawful occupation is a “protected right,” it is not a fundamental right subject to strict scrutiny. For example, in Conn, the United States Supreme Court discussed numerous cases, including Meyer v. Nebraska, 262 U.S. 390, 399, 43 S. Ct. 625, 67 L. Ed. 1042 (1923); Truax v. Raich, 239 U.S. 33, 41, 36 S. Ct. 7, 60 L. Ed. 131 (1915); Dent v. West Virginia, 129 U.S. 114, 9 S. Ct. 231, 32 L. Ed. 623 (1889), relied on by the dissent, and concluded that the liberty component of the due process clause contains only a “generalized due process right,” a right that is always subject to “reasonable regulation.” Conn, 526 U.S. at 291-92. And, in Cornwell, 962 F. Supp. at 1272, a case also relied on by the dissent, the court makes clear that in evaluating an occupational licensing regulation, “[t]he regulation may only be struck down if *226there is no rational connection between the challenged statute and a legitimate government objective.”
¶33 Second, the dissent attempts to modify the rational basis test by adding an additional requirement. The dissent erroneously claims this court must also evaluate whether the challenged law is “unduly oppressive on individuals,” citing as primary authority Lawton v. Steele, 152 U.S. 133, 14 S. Ct. 499, 38 L. Ed. 385 (1894) (an early land use case).5 Dissent at 231. However, as explained above, the appropriate test for the court to apply under a rational basis inquiry is whether the law bears a reasonable relationship to a legitimate state interest. See, e.g., Metcalf, 92 Wn. App. 165; Glucksberg, 521 U.S. at 722; Dittman, 191 F.3d at 1030; Medeiros, 431 F.3d at 29.
¶34 Finally, the dissent maintains that RCW 74.20A.320 fails the rational basis test because the statute does not involve highway safety. The dissent claims that the only legitimate state interest involved in issuing commercial driver’s licenses is highway safety and, since this law does not involve Amunrud’s driving ability, it has no rational basis supporting it. The dissent fails to admit that Amunrud has a legal duty to support his own son and that the State has a legitimate interest in public enforcement of child support. See Johnson, 96 Wn.2d at 262-63 (since at least 1854, the State has been involved in ensuring children receive support); Wood, 89 Wn.2d at 102 (the primary *227obligation for support of a child falls on his or her parents rather than on the taxpayers of this state, and the State has a compelling interest in assuring parents’ compliance; a court’s “greatest concern is the welfare of the child and the protection of the child’s fundamental right to support”); Shields, 157 Wn.2d at 144 (the State has a compelling interest in protecting children’s welfare); J.M.K., 155 Wn.2d at 389, ¶ 27, 394 n.8 (long-standing rule in Washington that the parent of a child has a duty to support that child). Instead, the dissent equates Amunrud’s failure to pay child support according to court order with failure to pay a “debt” or to license a pet, an offensive comparison, troubling in its inadequacy.
¶35 The condition attached to Amunrud’s commercial license, which he needs in order to pursue his occupation as a taxi driver, is compliance with a lawful court order of child support. As explained above, it is reasonable for the legislature to believe that this state’s license suspension scheme will provide a powerful incentive to those financially able and in arrears in their child support payments to come into compliance with a lawful court order of child support. Additionally, the legislature could reasonably conclude that if an individual wishes to continue to receive the financial benefit that flows from possessing a professional or occupational license granted by the State, that individual must not be permitted to burden the State by shifting the financial obligation to support his or her children to the taxpayers.
¶36 Equally troubling is the dissent’s failure to acknowledge that its approach would require us to overturn nearly 100 years of case law in Washington. Much of the dissent’s cited case law and argument reflects turn-of-the-century economic jurisprudence. A leading case espousing that jurisprudence was Lochner v. New York, 198 U.S. 45, 25 S. Ct. 539, 49 L. Ed. 937 (1905),6 in which elected legislatures
*228were viewed as having limited power (police power) to enact laws providing for health, safety, and welfare of their citizens. In Lochner, the Court found a state law providing a 60-hour workweek for bakers unconstitutional, based on the view that the law was outside of the police power of the state legislature to protect workers and interfered with the “liberty” interest of the employees and employers to contract for more than 60-hour workweeks. Lochner, 198 U.S. 45.
¶37 This jurisprudence has been soundly rejected by the United States Supreme Court and this court. See, e.g., Williamson v. Lee Optical of Okla., 348 U.S. 483, 488, 75 S. Ct. 461, 99 L. Ed. 563 (1955) (“[t]he day is gone when this Court uses the Due Process Clause of the Fourteenth Amendment to strike down state laws, regulatory of business and industrial conditions, because they may be unwise, improvident, or out of harmony with a particular school of thought”); Ferguson v. Skrupa, 372 U.S. 726, 730, 83 S. Ct. 1028, 10 L. Ed. 2d 93 (1963) (the Court announced it was returning “to the original constitutional proposition” enunciated in Munn v. Illinois, 94 U.S. (4 Otto) 113, 24 L. Ed. 77 (1877), “that courts do not substitute their. .. economic beliefs for the judgment of legislative bodies”); W. Coast Hotel Co. v. Parrish, 300 U.S. 379, 57 S. Ct. 578, 81 L. Ed. 703 (1937) (affirming this court and overruling Lochner and its line of cases). In West Coast Hotel, a watershed case arising from our own state upholding minimum wage laws, the United States Supreme Court explained that “liberty” safeguarded by the constitution is
liberty in a social organization which requires the protection of law against the evils which menace the health, safety, morals and welfare of the people. Liberty under the Constitution is thus necessarily subject to the restraints of due process, and regulation which is reasonable in relation to its subject and is adopted in the interests of the community is due process.
Id. at 391 (emphasis added). See also Slaughter-House Cases, 83 U.S. (16 Wall.) 36, 21 L. Ed. 394 (1873); Nebbia, 291 U.S. at 537 (legislatures are “free to adopt whatever *229economic policy may reasonably be deemed to promote public welfare”; the “wisdom of the policy adopted, with the adequacy or practicability of the law enacted to forward it, the courts are both incompetent and unauthorized to deal”).
¶38 The dissent also fails to acknowledge that this court has been a historical, long-standing leader in protecting individual’s rights, especially those of the economically powerless. For example, in State ex rel. Davis-Smith Co. v. Clausen, 65 Wash. 156, 178, 117 P. 1101 (1911), this court was the first court to uphold workers’ compensation legislation, providing injured workers with compensation when injured on the job. See, e.g., Frank H. Sloss, M.C. Sloss and the California Supreme Court, 46 Cal. L. Rev. 715, 728 (1958); Leonard G. Ratner, Congressional Power over the Appellate Jurisdiction of the Supreme Court, 109 U. Pa. L. Rev. 157, 188 (1960-61) (same). In Davis-Smith, the court noted the importance of liberty interests, including economic rights to pursue an occupation:
“The liberty mentioned in that [due process] amendment means not only the right of the citizen to be free from the mere physical restraint of his person, as by incarceration, but the term is deemed to embrace the right of the citizen to be free in the enjoyment of all his faculties; to be free to use them in all lawful ways; to live and work where he will; to earn his livelihood by any lawful calling; to pursue any livelihood or avocation, and for that purpose to enter into all contracts which may be proper, necessary and essential to his carrying out to a successful conclusion the purposes above mentioned.”
Davis-Smith, 65 Wash. at 192 (quoting Allgeyer v. Louisiana, 165 U.S. 578, 589, 17 S. Ct. 427, 41 L. Ed. 832 (1897)). However, this court explained, the liberty interest is not unfettered, nor is the court’s role a searching role to trump the legislature’s actions as the dissent claims; rather, the elected legislature has meaningful authority:
[T]he legislature exercises a supervision over matters affecting the commonweal and enforces the observance by each individual member of society of duties which he owes to others and the community at large. The possession and enjoyment of all *230rights are subject to this power. Under it, the state may “prescribe regulations promoting the health, peace, morals, education and good order of the people, and to legislate so as to increase the industries in the state, develop its resources, and add to its welfare and prosperity.” . . . The [due process] clause of the constitution now under consideration was intended to prevent the arbitrary exercise of power, or undue, unjust, and capricious interference with personal rights; not to prevent those reasonable regulations that all must submit to as a condition of remaining a member of society. In other words, the test of a police regulation, when measured by this clause of the constitution, is reasonableness, as contradistinguished from arbitrary or capricious action.
Davis-Smith, 65 Wash. at 177-78 (emphasis added). See also Parrish, 185 Wash. 581; Aetna, 83 Wn.2d at 531-34 (discussing history of due process jurisprudence and rejecting appellant’s invitation to void insurance statute on substantive due process ground because such a course of judicial intrusion had been “traveled and finally rejected by the United States Supreme Court,” upholding statute under rational basis review).
¶39 Finally, we reject the dissent’s claim that it is, after all, only advocating for the individual’s right to “earn a living.” A return to the Lochner era would, instead, strip individuals of the many rights and protections that have been achieved through the political process.
¶40 We conclude that there is a rational relationship between professional and occupational license suspension and the State’s interest in enforcing child support orders.
CONCLUSION
¶41 Consistent with procedural due process, we hold that Amunrud was given a meaningful opportunity to be heard prior to and postsuspension of his commercial driver’s license for failure to pay child support for his son. Further, consistent with long-standing law, we apply a rational basis test and hold that the enforcement of child *231support obligations is a legitimate state interest and RCW 74.20A.320 is rationally related to that interest.
Alexander, C.J., and C. Johnson, Bridge, Owens, and Fairhurst, JJ., concur.
¶42

 In addition to his constitutional arguments, Amunrud maintained (1) that the order of child support was void because the court raised his child support payments rather than lowering them, (2) that he should have been provided an attorney by the State, (3) that he was not obligated to pay child support because the child’s mother had refused him visitation, and (4) that he was not advised of the appeal deadline of the March 2002 child support order. These issues were not raised in the petition for review in this court.


 Amunrud also generally claims a violation of his due process under the Washington Constitution. However, Amunrud does not provide argument on this issue apart from his challenges to RCW 74.20A.320 under the Fourteenth Amendment to the United States Constitution. Because we have found that the Washington Constitution provides equal, but not greater, due process protection, In re Pers. Restraint of Dyer, 143 Wn.2d 384, 394, 20 P.3d 907 (2001), Amunrud’s due process challenges will be analyzed under the Fourteenth Amendment.


 Amunrud does not claim lie has a fundamental right to a driver’s license. See, e.g., State v. Shawn P., 122 Wn.2d 553, 560-61, 859 P.2d 1220 (1993) (statutes governing driver’s licenses involve a protected interest but do not involve a fundamental right).


 In his petition for review, Amunrud also states that strict scrutiny should be applied here because there is a suspect classification involved. Pet. of Greg Amunrud for Review at 5. While this argument implicates a question of equal protection, beyond this mere mention, Amunrud does not pursue this argument further in his petition for review. Pursuant to RAP 13.7(b), we decline to address this argument.


 As this court discussed in Weden v. San Juan County, 135 Wn.2d 678, 958 P.2d 273 (1998), this additional requirement has limited applicability even in land use cases. The purpose of this test “is to prevent excessive police power regulations that would require an individual to ‘shoulder an economic burden, which injustice and fairness the public should rightfully bear.’ ” Id. at 706 (quoting and citing, inter alia, Orion Corp. v. State, 109 Wn.2d 621, 648-49, 747 P.2d 1062 (1987) (land use case)). In Weden, this court found that the test did not apply because unlike developers in land use cases, the machine owners in that case were “directly responsible for the problems created by the use of their machines,” explaining that “[i]t defies logic to suggest an ordinance is unduly oppressive when it regulates only the activity which is directly responsible for the harm.” Id. (finding no substantive due process violation in ordinance that limited motorized personal watercraft). See also Hugh D. Spitzer, Municipal Police Power in Washington State, 75 Wash. L. Rev. 495 (2000) (explaining how the “oppressive” test has been used in substantive due process land use cases in this state and discussing its departure from federal jurisprudence, which generally applies the rational basis test discussed above).


 Lochner was overruled by West Coast Hotel Co. v. Parrish, 300 U.S. 379, 57 S. Ct. 578, 81 L. Ed. 703 (1937). See also Day-Brite Lighting, Inc. v. Missouri, 342 U.S. 421, 72 S. Ct. 405, 96 L. Ed. 469 (1952) (recognizing demise of Lochner line of cases).